cc ita postu-150848-02 office_of_chief_counsel internal_revenue_service memorandum number release date uil date date to laurence ziegler area_counsel northeast midatlantic area from james l atkinson associate chief_counsel income_tax accounting subject volunteer property_tax reduction under connecticut law you have asked us to determine whether partial property_tax abatements and exemptions offered to volunteer emergency responders volunteers by municipalities in the state of connecticut constitute taxable_income to the recipients senator christopher dodd and congressman john larson have introduced legislation in the senate1 and the house2 respectively that would specifically exclude partial property_tax exemptions and abatements from income we have examined the underlying statute and a similar statute allowing property_tax abatements for massachusetts senior citizens in exchange for services we conclude that the partial abatements and exemptions of property taxes under this program are includible in the gross_income of the recipients overview of the connecticut program under connecticut law municipalities may create a program the program to provide property_tax relief to persons who volunteer their services as emergency responders such as firefighters emts paramedics ambulance drivers etc the program can provide the tax relief as either an abatement of the property_tax liability of up to dollar_figure or as an exemption of up to dollar_figure divided by the mill rate in the assessed value of the property s 107th cong h_r 107th cong conn gen stat 12-81w postu-150848-02 each municipality establishes the program requirements that the volunteers must meet in order to qualify for the abatements and exemptions the requirements of the programs vary but generally include requirements of service measured either in number of calls or hours_of_service performed some also include meetings attended certifications held or years_of_service as a volunteer as additional methods of earning service credits in order to qualify for the partial abatements or exemptions prior chief_counsel_advice cca cc tege issued two ccas on the massachusetts senior citizens program that concluded that the tax abatements earned must be included in income and wages for federal_insurance_contribution_act fica purposes cc ita issued a cca that concluded that the tax abatements and the municipality’s payment of the seniors’ fica_taxes constitute federal taxable_income regardless of whether the abatements are state taxable_income the previous ccas concluded that the abatement constitutes taxable_income because it qualifies as compensation_for services the cca issued by cc ita addressed the possibility that the abatement constituted a gift under sec_102 cancellation of debt under sec_108 or met the requirements for the general welfare exception ultimately the cca concluded that the property_tax abatement program did not meet these or any other exclusion from income discussion inclusion in gross_income gross_income includes all income from whatever source derived except as otherwise provided by law the provision is broad enough to include in taxable_income any economic or financial benefit conferred on the employee as compensation whatever the form or mode by which it is effected unless an exclusion applies gross_income includes income realized in any form whether in money property or services currently there is no applicable_exclusion under which the property_tax abatement or exemption could be excluded from the volunteers’ incomes cca publicly released on date cca publicly released on date cca publicly released on date sec_61 324_us_177 sec_1_61-1 postu-150848-02 the conclusions reached in the foregoing ccas finding that the massachusetts senior citizen property_tax abatement program constitutes income apply to the programs for volunteers established in accordance with the connecticut statute the statute specifically states that the program is to be offered to the emergency responders who volunteer their services in return for their services the volunteers receive compensation in the form of a reduction of their property taxes the reduction results from an in-kind payment for the volunteer’s services as such the property_tax abatements and exemptions constitute compensation_for services performed by the volunteers the services requirement makes the general welfare exception inapplicable to the property_tax reductionsdollar_figure similarly the requirement of services can change all or a portion of a scholarship that is otherwise excludable from income under sec_117 into taxable_income to the scholarship recipient this same analysis can be applied to the evaluation of whether the property_tax abatements or exemptions meet the requirements for exclusion from income for rebates a rebate or discount is generally construed as a reduction in the cost of an item or the reduction of a liability that is not an accession to wealth or taxable incomedollar_figure the connecticut statute allows for the programs to reduce the property taxes through either an abatement or an exemption to the assessed value of the property because the volunteers provide services to the municipalities and the municipalities benefit from the services the abatements and exemptions cannot be treated as a rebate worker status the status of the volunteer firefighters will determine whether a municipality is required to withhold federal_insurance_contributions_act fica_taxes and federal income taxes in determining a worker’s status the primary inquiry is whether the worker is an independent_contractor or an employee under the common_law standard under the common_law the treatment of a worker as an independent_contractor or an employee originates from the legal definitions developed in the law of agency - whether one party the principal is legally responsible for the acts or omissions of another party the agent - and depends on the principal’s right to direct and control the agentdollar_figure guides for determining a worker's status are found in sec_31_3121_d_-1 and conn gen stat 12-81w cca revrul_91_36 1991_2_cb_17 revrul_76_96 1976_1_cb_23 revrul_84_41 1984_1_cb_130 sec_3121 503_us_318 postu-150848-02 c -1 of the employment_tax regulations relating to fica and federal_income_tax withholding respectively for an in-depth discussion see the training materials titled independent_contractor or employee dollar_figure the training materials explain the kinds of facts to be considered including those evidencing behavioral control those evidencing financial control and those evidencing the relationship of the parties the training materials are a guide and are not legally binding if a municipality would like the service to make the determination of whether a worker or class of workers is an employee the municipality should file form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding conclusion the performance of services in return for a benefit whether it is in the form of money property fringe benefit etc has long been a taxable_event under sec_61 as compensation_for services the volunteers as a result of the program will have a lower property_tax liability regardless if it is established as an abatement or an exemption this reduction in the volunteers’ property taxes is an in-kind payment in recognition of the services performed by the volunteers and as such results in taxable_income to the volunteers training rev tpds84238i http www irs gov pub irs- utl emporind pdf
